id office uilc cca_2011120512473537 ---------- number release date from ------------------- sent monday december pm to ------------------- cc ----------- subject re opinion needed on statutes for a tefra linked investor which is a joint_committee case yes as explained by a recent opinion of the federal_circuit in bush v u s - f 3d - fed cir a no change to partnership items at the partnership level still results in a computational adjustment of partnership items at the partner level that can be assessed or refunded under section a or c for instance if a partner files inconsistently with a partnership return under sec_6222 we may issue a no change fpaa in order to make a computational adjustment to that partner cf harbor cove v commissioner partner disagreed with no change fpaa
